Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-26-2002

Mancuso v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-2088




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Mancuso v. Comm Social Security" (2002). 2002 Decisions. Paper 773.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/773


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                           __________

                          No. 02-2088
                           __________

                         NANCY MANCUSO,
               o/b/o MATTHEW M. MANCUSO, a minor,
                                              Appellant
                               v.

                      *JOANNE B. BARNHART,
                COMMISSIONER OF SOCIAL SECURITY

                     * (Pursuant to F.R.A.P. 43(c))
                           __________

        ON APPEAL FROM THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                   D.C. Civil No. 00-cv-02303
         District Judge: The Honorable Gustave Diamond
                           __________

           Submitted Under Third Circuit LAR 34.1(a)
                       November 20, 2002
                           __________

Before: BARRY, AMBRO, Circuit Judges, and ACKERMAN, District Judge

               (Opinion Filed: November 26, 2002)
                          ____________

                            OPINION
                          ____________
BARRY, Circuit Judge
     We dispense with a full recitation of the facts of this case because we write for the
parties, who are already familiar with them. This action was brought by appellant Nancy
Mancuso on behalf of her son, Matthew Mancuso, under 42 U.S.C. 1383(c)(3), seeking
review of the Commissioner’s denial of her claim for child’s supplemental security
income (SSI) under Title XVI of the Social Security Act.
     Ms. Mancuso claims that her son has been afflicted with attention deficit
hyperactivity disorder ("ADHD") since April 1, 1995, and we agree that he surely has
had his share of problems over the years.   Her initial application for benefits was denied
both initially and upon reconsideration, and an administrative hearing was held.   On
March 30, 2000, the Administrative Law Judge ("ALJ") issued a determination that
although Matthew suffered from ADHD and a bipolar disorder, his impairments were not
of such severity that he was disabled and, thus, entitled to benefits. The Appeals Council
found that there was no basis to review the ALJ’s decision. Ms. Mancuso filed this
action in the United States District Court with the parties thereafter filing cross-motions
for summary judgment. The District Court granted the Commissioner’s motion and
denied Ms. Mancuso’s motion. Ms. Mancuso timely appealed. We have jurisdiction
under 28 U.S.C. 1291 and will affirm.
     Congress enacted the Personal Responsibility and Work Opportunity
Reconciliation Act of 1996 (the "Act") on August 22, 1996. See 42 U.S.C.
1382(a)(3)(C). The Act amended the statutory standard such that children seeking SSI
benefits due to a disability must demonstrate a medically determinable impairment
"which results in marked and severe functional limitations," and which meets the
statutory duration requirement of 12 months. Id. The Social Security Administration
published interim final rules to implement the childhood disability provisions of the 1996
Act on February 11, 1997. See 62 Fed.Reg. 6408; 20 C.F.R. 416.902, .906, .924(a)
(2000). These rules articulated a new three-step sequential evaluation process pursuant to
which a qualifying claimant must demonstrate: (1) that he or she is not working; (2) that
he or she has a "severe" impairment or combination of impairments; and (3) that his or
her impairment or combination of impairments is of "listing-level" severity, which
essentially means that the impairment meets, medically equals, or functionally equals the
severity of an impairment in the Listings of Impairments found in 20 C.F.R. Part 404,
Subpart P, Appendix 1, Regulations No. 4; 20 C.F.R. 416.924 (2000).
     Functional equivalence is demonstrated where a child has two "marked"
limitations or one "extreme" limitation in a broad area of functioning, such as cognition/
communication; motor; social; personal; and concentration, persistence and pace. See 20
C.F.R. 416.926a. Applying the interim final rules, the ALJ found that Matthew did
not have a medically determinable physical or mental impairment or combination of
impairments which resulted in marked or extreme functional limitations.
     The narrow issue before us, albeit presented in various ways, is whether this
determination by the ALJ is supported by substantial evidence in the record of this case.
Plummer v. Apfel, 186 F.3d 422, 427 (3d Cir.1999) (citing Adorno v. Shalala, 40 F.3d
43, 46 (3d Cir.1994)). This is the same standard of review employed by the District
Court. Id.; 42 U.S.C. 405(g). Substantial evidence must be "more than a mere
scintilla" and has been interpreted to mean "such relevant evidence as a reasonable mind
might accept as adequate." Plummer, 186 F.3d at 427 (internal quotations omitted). See
also Richardson v. Perales, 402 U.S.389, 401 (1971).
     Ms. Mancuso argues that because Matthew has marked limitations in two of the
relevant areas of functioning, he has the functional equivalent of a listed impairment
from Listing 112.11. This argument is unavailing, essentially for the reasons set forth
in the thorough and thoughtful opinion of the District Court; indeed, there is ample
evidence in the record to support the ALJ’s determination that because Matthew had no
marked limitation in any designated area of functioning, he was not afflicted with the
functional equivalent of a listed impairment.
     Matthew’s cognitive capabilities were attested to by his teachers and doctors who,
at bottom, concurred that whatever psychological and academic problems Matthew had,
his cognitive capabilities were not limited. Furthermore, in the area of motor skills, the
ALJ correctly found that while Matthew may have had a mild restriction, this was not
sufficient to be deemed "marked." Record evidence, consisting of findings and
observations by Doctors Sopher and Skloma, bears out this conclusion.
     The ALJ also correctly found that while Matthew evinced "difficulties in social
functioning . . . [c]onsidered as a whole, the evidence indicates that the degree of
impairment . . . is less than marked." Indeed, Matthew’s interpersonal relationships and
interactions were characterized by his teachers and doctors as within the realm of normal
and appropriate. The ALJ’s finding that no marked limitation existed in the category of
personal functioning was similarly supported. Dr. Sopher and the state agency
physicians concurred that Matthew did not have a significant limitation in this area, and,
as the District Court noted, Matthew, then sixteen years of age, "drove himself to the
appointment with Dr. Sopher, arrived in a timely manner and presented with a neat
physical appearance." Finally, with reference to the ALJ’s determination that Matthew
had no marked limitation in the area of concentration, persistence, and pace, the District
Court concluded that while there was some conflicting evidence, "[e]ven assuming . . .
that plaintiff has a marked degree of limitation in [this] area . . ., a finding of disability
would not be warranted . . . because plaintiff must have a marked limitation of
functioning in at least two areas of development before a finding of functional
equivalency would be appropriate".
     In sum, based upon the evidence in the record, the ALJ correctly found that

Matthew did not have an impairment or combination of impairments which met,
medically equaled, or functionally equaled any impairment contained in the Listings.
The ALJ’s determination that Matthew is "not disabled" and is thus not eligible for SSI
benefits is supported by substantial evidence.
     For the aforementioned reasons, we will affirm the District Court’s order of
February 19, 2002.

TO THE CLERK OF THE COURT:
     Kindly file the foregoing Opinion.


                                   __________________________
                                   Circuit Judge